Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-12-00757-CV

       BOARD OF ADJUSTMENT FOR THE CITY OF SAN ANTONIO, TEXAS
                         and Trinity University,
                              Appellants

                                             v.
  Patrick KENNEDY Jr., Blair Labatt, Taylor Collins, Dana McGinnis and Clair Oppenheimer
            Patrick KENNEDY Jr., Blair Labatt, Taylor Collins, Dana McGinnis
                             and Clair Oppenheimer O'Malley,
                                        Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-16640
                      Honorable Cathleen M. Stryker, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and judgment is RENDERED affirming the decision of the Board of Adjustment for
the City of San Antonio, Texas. It is ORDERED that appellants recover their costs for this appeal
from appellees.

       SIGNED July 3, 2013.


                                                _____________________________
                                                Catherine Stone, Chief Justice